In three related child neglect proceedings pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding of the Family Court, Kings County (Beckoff, J.), dated April 6, 2011, which, after a fact-finding hearing, found that she had neglected the subject children.
Ordered that the order of fact-finding is affirmed, without costs or disbursements.
The mother appeals from a fact-finding order, which found that she neglected the subject children by failing to supply them with an adequate education (see Family Ct Act § 1012 [f] [i] [A]). At a fact-finding hearing in a neglect proceeding pursuant to Family Court Act article 10, the petitioner has the burden of proving by a preponderance of the evidence that the subject children were neglected (see Family Ct Act § 1046 [b] [i]; Matter of Aliyah B. [Denise J.], 87 AD3d 943 [2011]). Here, the petitioner met its burden of establishing educational neglect by submitting evidence that, for several school years, each of the three subject children suffered excessive school absences and tardiness for which the mother failed to offer a reasonable justification (see Family Ct Act § 1012 [f] [i] [A]; Matter of Aliyah B. [Denise J.], 87 AD3d 943 [2011]; Matter of Mariah C. [Frey *1004C.-M], 84 AD3d 1372 [2011]; Matter of Deanna R.G. [Rajkumare B.], 83 AD3d 1064 [2011]; Matter of Eric C. [Barbara C.], 79 AD3d 1037 [2010]; Matter of Evan F., 48 AD3d 811 [2008]).
The mother’s remaining contention is without merit. Dillon, J.E, Angiolillo, Belen and Cohen, JJ., concur.